Sedgwick, J.
The plaintiff brought this action in the district court for Keya Paha county to set aside certain conveyances and quiet his alleged title in real estate situated in that county. Both parties derive their title by mesne conveyance from one Aaron Markley. Marklev and his wife conveyed the land by warranty deed in 1893 to Folkert Fass. In April, 1896, Folkert Fass, in the name of F. Fass, and one H. H. Fass executed and delivered to one Gedney Venter their negotiable promissory note for $300. In 1898 Ged*385ney Venter obtained a judgment- in the county court of Otoe county against F. Pass and H. H. Pass for $311.92 and costs. Afterwards a transcript of this judgment, duly certified, was filed in the office of the clerk of the distrid court for 0toe county. Afterwards the clerk of the district court for Otoe county made a transcript of this judgment, and certified thereon that “the foregoing is a true and compared copy of the transcript in said cause as the same appears on file and of record in my office.” This transcript was duly filed and docketed in the office of the clerk of the district court for Keya Paha county, and an execution issued thereon and delivered to the sheriff of Keya Paha county. That officer certified that he made diligent search in said county for goods and chattels of the defendants named therein, and for want thereof levied the execution on the land in question. The sheriff sold the land upon the execution to the plaintiff therein, Ged ney Venter, on the 15th day of November, 1898. On the 11th day of May, 1908, Folkert Pass and Mary A. Pass, his wife, executed a quitclaim deed of the land in question to the plaintiff. The plaintiff claims under this deed, and alleges that the judgment and sale in the suit of Mr. Venter were so irregular as to convey no title. In 1899 Gedney Venter and his wife conveyed the land by warranty deed to M. L. Hayward, and in the same year Hayward and wife ■ conveyed by warranty deed to W. C. Thomas, and in December, 1906, Thomas and wife conveyed by warranty deed to this defendant, Harry A. Snyder. Mr. Thomas took possession of the land under his purchase, and in the following year inclosed the land with a fence and used it as a pasture. There was no one living on the land when he bought it, and he continued to use it as a pasture until he conveyed it to this defendant, who appears to have bought it in good faith.
The appellant’s brief does not comply with rule 9. It does not separately state and number the points of law, upon which he relied for a reversal, with the citations of authorities supporting each point cited under the point *386which they are supposed to support. The brief does not by number designate the several pages of the record (the abstract) containing matter bearing upon each question discussed, respectively. The references to adjudicated cases do not comply with the rule so as to enable the court to turn to them without loss of time. In other respects the rules are not complied with. Counsel must not be disappointed if the court refuses to do their work and brief their cases for them, especially for the purpose of reversing a judgment of the trial court. The judgment of the trial court is presumed to be right, and, if upon a general view of the record no substantial error prejudicial to the rights of . appellant is observed, the court will not ordinarily look further for errors not properly briefed in compliance with the rules. The rules are not advisory merely; they are not binding upon the court alone; counsel must also observe them.
1. The objection that the judgment against Mr. Fass was invalid because he was not sued by his full name is without merit. An action upon a promissory note may properly be brought against, the maker thereof in the name by which he signed the note, under section 23 of the code.
2. It is also objected that the district court for Keya Paha county had no jurisdiction to sell the land because the transcript of the judgment of the county court of Otoe county was not filed directly in Keya Paha, county. It was first filed in the office of the clerk of the district court for Otoe county, and a transcript from that court filed in Keya Paha county.
Section 18, ch. 20, Comp. St. 1911, provides that a transcript of judgment in county court may “be filed in the office of the clerk of the district court in any county of this state.” It is not necessary to 'file the transcript in the office of the clerk of the district court in the county in which the judgment is rendered, as in case of judgments of justices of the peace. The words of the statute are that “any person having a judgment * * *• may cause a transcript thereof to be filed.” There is no evi*387deuce that the transcript was not correct and. complete. Technical objections to the manner of its preparation and certification might be raised and determined upon motion to confirm the sale. We think that this objection ought to be disregarded when raised in this collateral manner in an equitable proceeding after the lapse of so many years; the land in the meantime being conveyed to innocent purchasers.
3. An irregularity in the notice of sale upon execution is mentioned in the brief. This might have been urged against the confirmation of sale, but ought not now to be considered in this collateral proceeding.
We have not found any error in the record requiring a reversal, and the decree of the district court is
Affirmed.
Reese, C. J., Letton and Fawcett, JJ., not sitting.